
		
		110th CONGRESS
		1st Session
		In the House of Representatives, U.
	 S.,
		
			November 6, 2007
		
		AMENDMENTS:
		That the bill from the
		Senate (S. 2265) entitled An Act to extend the existing provisions
		regarding the eligibility for essential air service subsidies through fiscal
		year 2008, do pass with the following
		Strike out all after the enacting clause and
	 insert:
				
					1.Essential air
		  service
						(a)In
		  GeneralSubsection (d) of section 409 of the Vision 100—Century
		  of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking
		  September 30, 2007 and inserting September 30,
		  2008.
						(b)Effective
		  DateThe amendment made by subsection (a) shall take effect on
		  September 29, 2007, and shall apply with respect to any final order issued
		  under subsection (c) of section 409 of such Act that was in effect on such
		  date.
						2.Extension of Airport
		  Improvement Program
						(a)Authorization of
		  appropriations
							(1)In
		  generalSection 48103 of title 49, United States Code, is
		  amended—
								(A)by striking
		  and at the end of paragraph (3);
								(B)by striking the period at
		  the end of paragraph (4) and inserting ; and; and
								(C)by inserting after
		  paragraph (4) the following:
									
										(5)$918,750,000 for the
			 3-month period beginning October 1,
			 2007.
										.
								(2)Obligation of
		  amountsSums made available pursuant to the amendment made by
		  paragraph (1) may be obligated at any time through September 30, 2008, and
		  shall remain available until expended.
							(b)Project grant
		  authoritySection 47104(c) of such title is amended by striking
		  September 30, 2007, and inserting December 31,
		  2007,.
						3.Extension of authority
		  to limit third party liability of air carriers arising out of acts of
		  terrorismSection 44303(b) of
		  title 49, United States Code, is amended by striking December 31,
		  2006 and inserting December 31, 2007.
					4.Federal Aviation
		  Administration operationsSection 106(k)(1) of title 49, United States
		  Code, is amended—
						(1)by striking
		  and at the end of subparagraph (C);
						(2)by striking the period at
		  the end of subparagraph (D) and inserting ; and; and
						(3)by inserting after
		  subparagraph (D) the following:
							
								(E)such sums as may be
			 necessary for the 3-month period beginning October 1,
			 2007.
								.
						5.Air navigation
		  facilities and equipmentSection 48101(a) of title 49, United States
		  Code, is amended—
						(1)by striking
		  and at the end of paragraph (3);
						(2)by striking the period at
		  the end of paragraph (4) and inserting ; and; and
						(3)by inserting after
		  paragraph (4) the following:
							
								(5)such sums as may be
			 necessary for the 3-month period beginning October 1,
			 2007.
								.
						6.Research, engineering,
		  and developmentSection
		  48102(a) of title 49, United States Code, is amended—
						(1)by striking
		  and at the end of paragraph (11)(L);
						(2)by striking the period at
		  the end of paragraph (12)(L) and inserting ; and; and
						(3)by adding at the end the
		  following:
							
								(13)such sums as may be
			 necessary for the 3-month period beginning October 1,
			 2007.
								.
						
		Amend the title so as to read: An Act to
  extend the existing provisions regarding the eligibility for essential air
  service subsidies through fiscal year 2008, and for other
  purposes..
	
		
			Lorraine Miller
			Clerk.
		
	
	
	